210, 1167 Kensington Cr. N.W Calgary, Alberta Canada T2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech® Inc. Completes Lyophilization Process for REOLYSIN® CALGARY, AB, July 20, 2009 - Oncolytics Biotech Inc. (“Oncolytics”) (TSX:ONC, NASDAQ:ONCY) announced today that it has successfully completed its lyophilization (freeze-drying) formulation development program for REOLYSIN®. “This is the final step in the development of our manufacturing process for REOLYSIN,” said Dr. Matt Coffey, Chief Operating Officer for Oncolytics.“Lyophilized product is the standard end use formulation for commercial use of the product.” The lyophilization program was completed in cooperation with the National Research Council Biotechnology Research Institute (NRC-BRI) of Montreal, Canada and Lyophilization Technology, Inc. of Ivyland, Pennsylvania. About Oncolytics Biotech Inc.
